Plaintiff in error was convicted in the county court of Ottawa county on a charge of having unlawful possession of intoxicating liquor, to wit, eight half-pints of whisky, and his punishment fixed at a fine of $50 and confinement in the county jail for a period of 30 days.
The appeal in this case was filed in this court on the 8th day of August, 1928. No briefs have been filed on behalf of plaintiff in error and no appearance was made for oral argument.
Upon a careful examination of the record, we find no errors depriving the appellant of any substantial rights. The evidence being sufficient to support the verdict, the cause is affirmed.